Continued Examination Under 37 CFR 1.114

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.



 			Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 01/14/2022 rejected under 35 USC 103(a)have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant argued in the remark of the page 9 that prior arts do not disclose the amended limitations “receive a callfrom a DApp smart contract stored on the ledger, the call including an indicator representing a user invoking the DApp smart contract; 
Examiner respectfully disagrees. updated search revel the new prior arts Dunlevy discloses US 2017/0372300, executing, by at least one node of a distributed ledger system ( par 0020, a block chain system 102 of ledger), program instructions of an entitlement smart contract stored on a ledger of the distributed ledger system( par 0020, each smart contract 106 is being executed the terms of a process /protocol or contract in which the smart contract is visible to all users of the blockchain and uses the distributed blockchian ledger)  , to: 
 	receive a call from a DApp smart contract stored on the ledger( 0028 the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract (FIG. 5—OffChainHostSystemProxy) method that passes in the address of the smart-contract itself (process 1 in FIG. 3) and), the call including an indicator representing a user invoking the DApp smart contract ( par 0031 a smart contract invocation, i.e. call process 400 of off-chain resources in an example in which the smart contract is a consumer wallet, i.e. user, invoking the chain resource proxy smart-contract  and par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines to indicate the user who is invoking the off-chain resource proxy smart-contract ) ; 
determine whether a data structure of the entitlement smart contract stored on the ledger includes the indicator  (par 0032,  verifies i.e. determine,  that the sender address, i.e. a data structure , is associated with the off-chain system account, i.e. entitlement smart contract,  of the chain resource proxy smart-contract); and 
 	provide an output in response to the call to the DApp smart contract (par 0033 generate a response, responseData ,as shown in FIG. 11, The off-chain host system 104 may then initiate a blockchain transaction (FIG. 4, process 5—sendResponse(signedData) i.e. an output to the  smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling ) indicating whether the user is to invoke the DApp smart contract (par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines that user is entitle to invoke the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract ).
 In view of 
 	Campero discloses a user is entitled to invoke the DApp smart contract ( par 0040 the user device 12a accessing the distributed ledger 14 includes the smart contract  and 0054,The distributed ledgers can be public, meaning that anyone can place and/or access data in the ledger or private, meaning that only authorized individuals and entities can place and/or access the private type of ledger. Thus, generically, such distributed ledgers 14 can be public or private depending on various considerations. In either instance, the ledger 14 contains the information needed to validate the brokered information. The third party system 18 sends 72 a lookup request to the distributed ledger 14a for a particular user's attribute.).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34-35,44-46 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlevy et al US 2017/0372300 in view of Campero et al US 2017/0300898 in view of Reasons et al US 2004/0044895.

 	As per claim 34,  Dunlevy discloses a method of providing identity assurance for a decentralized application (DApp), the method comprising: 
executing, by at least one node of a distributed ledger system ( par 0020, a block chain system 102 of ledger), program instructions of an entitlement smart contract stored on a ledger of the distributed ledger system( par 0020, each smart contract 106 is being executed the terms of a process /protocol or contract in which the smart contract is visible to all users of the blockchain and uses the distributed blockchian ledger)  , to: 
 	receive a call from a DApp smart contract stored on the ledger( 0028 the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract (FIG. 5—OffChainHostSystemProxy) method that passes in the address of the smart-contract itself (process 1 in FIG. 3) and), the call including an indicator representing a user invoking the DApp smart contract ( par 0031 a smart contract invocation, i.e. call process 400 of off-chain resources in an example in which the smart contract is a consumer wallet, i.e. user, invoking the chain resource proxy smart-contract  and par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines to indicate the user who is invoking the off-chain resource proxy smart-contract ) ; 
 	determine whether a data structure of the entitlement smart contract stored on the ledger includes the indicator  (par 0032,  verifies i.e. determine,  that the sender address, i.e. a data structure , is associated with the off-chain system account, i.e. entitlement smart contract,  of the chain resource proxy smart-contract); and 
 	provide an output in response to the call to the DApp smart contract (par 0033 generate a response, responseData ,as shown in FIG. 11, The off-chain host system 104 may then initiate a blockchain transaction (FIG. 4, process 5—sendResponse(signedData) i.e. an output to the  smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling ) indicating whether the user is to invoke the DApp smart contract (par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines that user is entitle to invoke the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract ).
 	Dunlevy does not explicitly disclose a user is entitled to invoke the DApp smart contract.
 	However, Campero discloses a user is entitled to invoke the DApp smart contract ( par 0040 the user device 12a accessing the distributed ledger 14 includes the smart contract  and 0054,The distributed ledgers can be public, meaning that anyone can place and/or access data in the ledger or private, meaning that only authorized individuals and entities can place and/or access the private type of ledger. Thus, generically, such distributed ledgers 14 can be public or private depending on various considerations. In either instance, the ledger 14 contains the information needed to validate the brokered information. The third party system 18 sends 72 a lookup request to the distributed ledger 14a for a particular user's attribute.).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, because doing so would provide an authentication for the user, thus providing the access control for the user in the distributed ledger (par 0054).
  The combination fails to discloses performing an entitlement checking function to determine the entitlement stored on the ledger.
 However, Reason discloses performing an entitlement checking function to determine the entitlement stored on the ledger (0024] To function, the entitlement system of the present invention relies upon the existence of an entitlement routine being present on the local computer. Thus, before the entitlement system operates, an entitlement routine must be loaded on the local computer. This may occur at the time entitlement rights to a user-desired operation are obtained, or by actively loading the entitlement routine onto a storage medium accessible to the local computer ).
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, based on the teaching of existence of the of entitlement routine of Reasons, because doing so would provide an existence of the entitlement routine of the local computer (par 0024).

As per claim 35, Dunlevy in view of Campero in view of Reasons discloses the method of claim 34, Dunlevy discloses wherein the indicator representing the user invoking the DApp smart contract is an address signing a transaction to the DApp smart contract (0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier, i.e. indicator representing, of the request determines to indicator representing the user the user who is invoking the off-chain resource proxy smart-contract ).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, based on the teaching of existence of the of entitlement routine of Reasons, because doing so would provide an existence of the entitlement routine of the local computer (par 0024).

 	As per claim 44, Dunlevy in view of Campero in view of Reasons discloses, the method of claim 34, Dunlevy discloses  wherein the specifics function of DApp smart contract is a ledger modification function of the DApp smart contract ( 0028 the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract (FIG. 5—OffChainHostSystemProxy) method that passes in the address of the smart-contract itself (process 1 in FIG. 3)).
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, based on the teaching of existence of the of entitlement routine of Reasons, because doing so would provide an existence of the entitlement routine of the local computer (par 0024).

	
 	


 	As per claim 45, Dunlevy discloses  A non-transitory machine-readable storage medium including program instructions, which when executed by a processor perform a method of providing identity assurance for a decentralized application (DApp), the method comprising: 
 	executing, by at least one node of a distributed ledger system ( par 0020, a block chain system 102 of ledger), program instructions of an entitlement smart contract stored on a ledger of the distributed ledger system( par 0020, each smart contract 106 is being executed the terms of a process /protocol or contract in which the smart contract is visible to all users of the blockchain and uses the distributed blockchian ledger)  , to: 
 	receive a call from a DApp smart contract stored on the ledger( 0028 the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract (FIG. 5—OffChainHostSystemProxy) method that passes in the address of the smart-contract itself (process 1 in FIG. 3) and), the call including an indicator representing a user invoking the DApp smart contract ( par 0031 a smart contract invocation, i.e. call process 400 of off-chain resources in an example in which the smart contract is a consumer wallet, i.e. user, invoking the chain resource proxy smart-contract  and par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines to indicate the user who is invoking the off-chain resource proxy smart-contract ) ; 
 	determine whether a data structure of the entitlement smart contract stored on the ledger includes the indicator  (par 0032,  verifies i.e. determine,  that the sender address, i.e. a data structure , is associated with the off-chain system account, i.e. entitlement smart contract,  of the chain resource proxy smart-contract); and 
 	provide an output in response to the call to the DApp smart contract (par 0033 generate a response, responseData ,as shown in FIG. 11, The off-chain host system 104 may then initiate a blockchain transaction (FIG. 4, process 5—sendResponse(signedData) i.e. an output to the  smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling ) indicating whether the user is to invoke the DApp smart contract (par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines that user is entitle to invoke the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract ).
 	Dunlevy does not explicitly disclose a user is entitled to invoke the DApp smart contract.
 	However, Campero discloses a user is entitled to invoke the DApp smart contract ( par 0040 the user device 12a accessing the distributed ledger 14 includes the smart contract  and 0054,The distributed ledgers can be public, meaning that anyone can place and/or access data in the ledger or private, meaning that only authorized individuals and entities can place and/or access the private type of ledger. Thus, generically, such distributed ledgers 14 can be public or private depending on various considerations. In either instance, the ledger 14 contains the information needed to validate the brokered information. The third party system 18 sends 72 a lookup request to the distributed ledger 14a for a particular user's attribute.).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, because doing so would provide an authentication for the user, thus providing the access control for the user in the distributed ledger (par 0054).
 	The combination fails to discloses performing an entitlement checking function to determine the entitlement stored on the ledger.
 	 However, Reason discloses performing an entitlement checking function to determine the entitlement stored on the ledger (0024] To function, the entitlement system of the present invention relies upon the existence of an entitlement routine being present on the local computer. Thus, before the entitlement system operates, an entitlement routine must be loaded on the local computer. This may occur at the time entitlement rights to a user-desired operation are obtained, or by actively loading the entitlement routine onto a storage medium accessible to the local computer ).
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, based on the teaching of existence of the of entitlement routine of Reasons, because doing so would provide an existence of the entitlement routine of the local computer (par 0024).

	
 
  	As per claim 46, Dunlevy in view of Campero in view of Reasons discloses the non-transitory machine-readable storage medium of claim 45, Dunlevy discloses wherein the indicator representing the user invoking the DApp smart contract is an address signing a transaction to the DApp smart contract0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier, i.e. indicator representing, of the request determines to indicator representing the user the user who is invoking the off-chain resource proxy smart-contract ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, based on the teaching of existence of the of entitlement routine of Reasons, because doing so would provide an existence of the entitlement routine of the local computer (par 0024).

  	
 	As per claim 52, Dunlevy discloses a system for providing identity assurance for a decentralized application (DApp), the system comprising: 
 	at least one processor ( par 0020/0022, a block chain system 102 of ledger system with a processor ); and at least one non-transitory machine-readable storage medium (par 0022, DRAM/ SRAM )including program instructions, which when executed by the at least one processor cause the at least one processor (par 0020/0022, a block chain system 102 of ledger system with a processor ) to perform a method of providing the identity assurance for the DApp, the method including: 
 	executing, by at least one node of a distributed ledger system, program instructions of an entitlement smart contract stored on a ledger of the distributed ledger system, ( par 0020, each smart contract 106 is being executed the terms of a process /protocol or contract in which the smart contract is visible to all users of the blockchain and uses the distributed blockchian ledger) to: 
 	receive a call from a DApp smart contract stored on the ledger( 0028 the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract (FIG. 5—OffChainHostSystemProxy) method that passes in the address of the smart-contract itself (process 1 in FIG. 3) and), the call including an indicator representing a user invoking the DApp smart contract ( par 0031 a smart contract invocation, i.e. call process 400 of off-chain resources in an example in which the smart contract is a consumer wallet, i.e. user, invoking the chain resource proxy smart-contract  and par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines to indicate the user who is invoking the off-chain resource proxy smart-contract ) ; 
 	determine whether a data structure of the entitlement smart contract stored on the ledger includes the indicator  (par 0032,  verifies i.e. determine,  that the sender address, i.e. a data structure , is associated with the off-chain system account, i.e. entitlement smart contract,  of the chain resource proxy smart-contract); and 
 	provide an output in response to the call to the DApp smart contract (par 0033 generate a response, responseData ,as shown in FIG. 11, The off-chain host system 104 may then initiate a blockchain transaction (FIG. 4, process 5—sendResponse(signedData) i.e. an output to the  smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling ) indicating whether the user is to invoke the DApp smart contract (par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines that user is entitle to invoke the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract ).
 	Dunlevy does not explicitly disclose a user is entitled to invoke the DApp smart contract.
 	However, Campero discloses a user is entitled to invoke the DApp smart contract ( par 0040 the user device 12a accessing the distributed ledger 14 includes the smart contract  and 0054,The distributed ledgers can be public, meaning that anyone can place and/or access data in the ledger or private, meaning that only authorized individuals and entities can place and/or access the private type of ledger. Thus, generically, such distributed ledgers 14 can be public or private depending on various considerations. In either instance, the ledger 14 contains the information needed to validate the brokered information. The third party system 18 sends 72 a lookup request to the distributed ledger 14a for a particular user's attribute.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, because doing so would provide an authentication for the user, thus providing the access control for the user in the distributed ledger (par 0054).

 	The combination fails to discloses performing an entitlement checking function to determine the entitlement stored on the ledger.
  	However, Reason discloses performing an entitlement checking function to determine the entitlement stored on the ledger (0024] To function, the entitlement system of the present invention relies upon the existence of an entitlement routine being present on the local computer. Thus, before the entitlement system operates, an entitlement routine must be loaded on the local computer. This may occur at the time entitlement rights to a user-desired operation are obtained, or by actively loading the entitlement routine onto a storage medium accessible to the local computer ).
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of invoking the smart contract resource of Dunlevy, based on the teaching of user is allowing user device accessing the distributed ledger of Campero, based on the teaching of existence of the of entitlement routine of Reasons, because doing so would provide an existence of the entitlement routine of the local computer (par 0024).

 	
 	Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/14/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of providing identity assurance for a decentralized application (DApp) includes executing, by at least one distributed node of a blockchain system, an entitlement contract stored on the blockchain to perform a read call from a DApp contract stored on the blockchain, the read call including an address signing a transaction to the DApp contract. Performing the read call may include reading a list of registered addresses stored on the blockchain, determining whether the list includes the signing address; and providing an output indicating whether the list includes the signing address. The method may further include executing, by the at least one distributed node, a registry contract stored on the blockchain to perform a read call from the DApp contract, the read call including an identifier of the decentralized application. Performing the read call may include reading a list of registered applications stored on the blockchain; determining whether the list includes the identifier; and if so, providing an output indicating an address of the entitlement contract. 
 
	The claims 36-37,43,38-42,47-51 and 53-55 with corresponding claims incorporated into the all the independent claims respectively, would be allowable.

The closest prior art, (Dunlevy et al US 2017/0372300), discloses executing, by at least one node of a distributed ledger system ( par 0020, a block chain system 102 of ledger), program instructions of an entitlement smart contract stored on a ledger of the distributed ledger system( par 0020, each smart contract 106 is being executed the terms of a process /protocol or contract in which the smart contract is visible to all users of the blockchain and uses the distributed blockchian ledger)  , to: 
 	receive a call from a DApp smart contract stored on the ledger( 0028 the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract (FIG. 5—OffChainHostSystemProxy) method that passes in the address of the smart-contract itself (process 1 in FIG. 3) and), the call including an indicator representing a user invoking the DApp smart contract ( par 0031 a smart contract invocation, i.e. call process 400 of off-chain resources in an example in which the smart contract is a consumer wallet, i.e. user, invoking the chain resource proxy smart-contract  and par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines to indicate the user who is invoking the off-chain resource proxy smart-contract ) ; 
 	determine whether a data structure of the entitlement smart contract stored on the ledger includes the indicator  (par 0032,  verifies i.e. determine,  that the sender address, i.e. a data structure , is associated with the off-chain system account, i.e. entitlement smart contract,  of the chain resource proxy smart-contract); and 
 	provide an output in response to the call to the DApp smart contract (par 0033 generate a response, responseData ,as shown in FIG. 11, The off-chain host system 104 may then initiate a blockchain transaction (FIG. 4, process 5—sendResponse(signedData) i.e. an output to the  smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling ) indicating whether the user is to invoke the DApp smart contract (par 0034  Once the response is received by the smart-contract 106, it may verify that the signature (responseData.data_signature) corresponds to the data (responseData.response_data) and the correlation identifier of the request (responseData.request.correlation_id) and was signed by the key associated with the on-chain wallet address wherein the correlation identifier of the request determines that user is entitle to invoke the smart-contract 106 i.e. DApp smart contract, registering with an off-chain host system 104 by calling an off-chain resource proxy smart-contract ).

The closest prior art, (Campero et al US 2017/0300898) discloses  [0044] The wallet has the management module 54a that handles third party requests for information and/or attributes and the communication module 54b that interfaces with the broker system 16. The wallet includes a module 54c that allows a user to view the request and either approve, all or part of none of the request. Upon approval (partial or all) of the request, the wallet encrypts via encryption module 55 the requested information using a public key infrastructure (PKI) where a public key of the third party is used along with one the private keys associated with the wallet 13a to encrypt the data.
 	 

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 36-37,43,38-42,47-51 and 53-55. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496